Citation Nr: 1216954	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO. 08-22 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for right ear hearing loss disability.

2. Entitlement to service connection for neck disability.

3. Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from August 2004 to November 2005. He had prior periods of reserve duty from September 1996 forward, including a period of active duty for training from June 1997 to August 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of service connection for disability of the neck and for low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran does not have a current right ear hearing loss disability.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss disability are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision the Board finds that the preponderance of the evidence indicates that the Veteran does not have a current right ear hearing loss disability as defined by VA regulations. See 38 C.F.R. § 3.385. Accordingly, the Board denies service connection for right ear hearing loss disability.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

An April 2006 VCAA notice letter explained the evidence necessary to substantiate the claim for service connection for hearing loss disability. This letter also informed the Veteran of his and VA's respective duties for obtaining evidence. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the April 2006 VCAA notice letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. In this matter, the required VCAA notice was completed prior to the initial adjudication. 

With regard to the duty to assist, the claims file contains service treatment records, reports of VA post-service treatment, reports of private treatment, and reports of VA examinations. Additionally, the claims file contains the Veteran's statements in support of his claim. The Board has reviewed such statements and concludes that he has not identified further relevant available evidence not already of record. The Board has found nothing to suggest that there is any outstanding available relevant evidence with respect to the Veteran's claim for service connection right ear hearing loss disability. See 38 U.S.C.A. § 5103A(a)-(c).

With respect to the VA examination, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). A January 2006 VA audiological examination report for purposes of treatment and a May 2006 VA compensation audiological examination both indicate that the Veteran does not have right ear hearing loss disability as defined by VA regulations. These examinations, which reflect no current right ear hearing loss disability, are sufficient to find that the criteria for service connection for right ear hearing loss disability are not met. As a result, although the claims file was not available for review during the examination, the VA examination report is sufficient for adjudication of the claim on appeal. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.


Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b). Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.
   
The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim , even if disability resolves prior to adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988). When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley, 5 Vet. App. at 160.

At a post-deployment October 2005 medical assessment, conducted less than one month prior to his discharge from active duty, pure tone thresholds in the right ear were 15 decibels at 500 hertz, 10 decibels at 1000 hertz, 5 decibels at 2000 hertz, 25 decibels at 3000 hertz, and 15 decibels at 4000 hertz.

At a VA audiological examination for treatment purposes in January 2006, pure tone thresholds in the right ear were 10 decibels at 500 hertz, 10 decibels at 1000 hertz, 10 decibels at 2000 hertz, and 10 decibels at 3000 hertz, and 15 decibels at 4000 hertz. The speech recognition score was 100 percent in the right ear. 

At a VA compensation audiological examination in May 2006, pure tone thresholds in the right ear were 10 decibels at 500 hertz, 10 decibels at 1000 hertz, 10 decibels at 2000 hertz, 10 decibels at 3000 hertz, and 20 decibels at 4000 hertz. The speech recognition score was 96 percent in the right ear. 

All relevant medical evidence shows that the Veteran has not met the criteria for right ear hearing loss disability at any time after discharge from active service. See 38 C.F.R. § 3.385. Thus, the preponderance of the competent medical evidence shows that the Veteran has not experienced right ear hearing loss disability as defined in VA regulations. Without a showing of current disability, the criteria for right ear hearing loss disability are not met or approximated. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999). Accordingly, entitlement to service connection for right ear hearing loss disability is not warranted. 

As the preponderance of the evidence is against the claim on the essential element of whether there is a current right ear hearing loss disability, the benefit of the doubt doctrine is not for application in resolution of this appeal. See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right ear hearing loss disability is denied.



REMAND

This case must be remanded to afford the Veteran a VA examination and opinion as to whether he has current neck or back disability that began during service or is related to any incident of service. Reports of May 2006 VA examinations did not contain opinions as to whether a neck or back disability began during service or is related to any incident of service. However, the Veteran's lay statements and post-service records of treatment include histories of symptoms of neck and back disabilities from active service forward. There is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim." Thus, a VA examination and opinion as to whether the veteran's disability began during service or is related to some incident of service is required. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i). The requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service, is a low threshold. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the RO/AMC must seek to obtain any additional relevant VA or private treatment records. See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for neck or back disabilities during the period from November 2005 (the date of his discharge from service) forward.
 
* After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

* The records sought must include any records of VA treatment for neck or back disability from May 2009 forward.

* The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Once all available medical records have been received, arrange for a VA examination with an appropriate clinician . 

The purpose of the examination is to determine whether the Veteran has a disability of the neck or back that began during service, was chronically worsened during service, or is related to any incident of service.
 
The following considerations will govern the examination:
   
* The claims file and a copy of this remand will be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

* If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

* The examiner's attention is referenced to the following:

o February 2005 service treatment records that include an impression of chronic strain of the right supraspinatus muscle. (The Veteran was discharged from active duty in November 2005).

o A December 2005 record of VA treatment that includes a history of complaints of low back pain since the Veteran's tour of active duty.

o A January 2006 record of VA treatment for chronic low back pain, and a January 2006 impression at a Persian Gulf Registry Exam of history of low back strain.

o May 2006 VA examination reports, which include complaints, impressions or histories of chronic neck pinching since January 2005, low back and neck pain, an increased lumbar lordosis, a physical finding of a spasm of the left cervical sacrospinalis, limitation of motion of the cervical spine, and normal X-rays of the cervical and lumbar spine.

o A June 2006 VA orthopedic consultation record  that notes that the Veteran has cervical spasms on the left and includes an impression of left cervical pain.

o An August 2006 VA treatment record that includes an impression of neck tenderness to palpation, and an August 2006 physical therapy consult for cervical pain.

o Treatment notes of the Veteran's neck and thoracolumbar spine for the period from December 2006 to January 2007 from Ellen S. Jackson, D.C.

o A January 2007 record of VA treatment which includes a history of problems with the Veteran's neck for years and a complaint of a stiff neck.

o A March 2009 VA X-ray report of the neck, indicated to be normal.

o April 2009 records of treatment for neck pain, and including a history of a previous injury to the neck playing rugby.

* The examiner must take a complete history from the Veteran regarding the nature and history of his neck and back pain and limitation of motion.

* If there is a medical basis to support or doubt the history as related by the Veteran, the examiner must state this, with a fully reasoned explanation.

* The examiner must provide opinions as to whether the Veteran has a current disorder of the back and whether the Veteran has a current disorder of the neck. For each disorder found, the examiner must provide a diagnosis.

* For each diagnosed disorder of the back or neck, the examiner must provide an opinion as to whether the disorder began during active service, was chronically worsened during active service, or is related to any incident of service.

* In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

* The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

* The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

3. Readjudicate the issues on appeal. If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


